Citation Nr: 1316195	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  03-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) with minimal bulge, L2-S1, and intermittent right radiculitis, prior to January 11, 2012.  

2.  Entitlement to a rating in excess of 20 percent for DDD with minimal bulge, L2-S1, and intermittent right radiculitis, since January 11, 2012.  


REPRESENTATION

Appellant represented by:	Sheila F. Campbell, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas, which granted service connection for DDD with minimal bulge, L2-S1, and intermittent right radiculitis effective from February 2, 1994, and a noncompensable initial rating was assigned from that date up to July 5, 2000, when a 10 percent rating was assigned.  

In February 2006, the Board granted a 10 percent initial rating for a low back disability for the period from February 2, 1994, to July 5, 2000, and denied a rating in excess of 10 percent thereafter.  The initial rating was appealed to the Veterans Claims Court.  In May 2007, the Court Clerk a Joint Motion for Partial Remand, which vacated that portion of the Board's decision which denied an initial rating in excess of 10 percent.  The issue was returned to the Board for further development.  In September 2007, the Board remanded this issue to the RO.  

Upon return of the appeal to the Board, the Board again denied the appeal.  This was again appealed to the Court.  The Court issued an April 2010 memorandum decision which vacated that portion of the Board's May 2008 decision which denied an initial rating in excess of 10 percent for a lumbosacral spine disability.  Upon return of this issue to the Board, it was again remanded by the Board in March 2011.  It has now been returned to the Board.  

In its March 2011 remand, the Board ordered that the Veteran's employment records be obtained and that he be afforded a medical examination.  His employment records were received in December 2011 and a new VA examination was undertaken in January 2012.  The required development has thus been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, in a February 2013 rating decision, the RO increased the rating to 20 percent effective January 11, 2012.  He was also assigned a separate rating of 10 percent for radiculopathy of the left leg.  Nevertheless, the Court has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Consequently, the issue of entitlement to an increased initial rating remains in appellate status.  Additionally, because this award was made effective only from January 11, 2012, the issue on appeal has been separated into two distinct issues.  

A review of the Virtual VA paperless claims processing system  reflects that it contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  


FINDINGS OF FACT

1.  Prior to January 12, 2012, a low back disability was manifested by low back pain, no more than mild limitation of motion, and no more than slight intervertebral disc syndrome (IVDS); muscle spasm, loss of lateral spine motion while standing, moderate limitation of motion of the lumbar spine, or moderate IVDS with recurring attacks were not shown.  

2.  Effective January 12, 2012, forward flexion of the thoracolumbar spine has been to at least 30 degrees or more, considering pain on use, without ankylosis, demonstrable muscle spasm, or neurological impairment; no more than moderate limitation of motion of the lumbar spine and moderate IVDS with recurring attacks has been demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to January 11, 2012, for DDD with minimal bulge, L2-S1, and intermittent right radiculitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-43 (2012); 38 C.F.R. § 4.71a, DCs 5285-95 (2002).  

2.  The criteria for a rating in excess of 20 percent effective January 11, 2012, for DDD with minimal bulge, L2-S1, and intermittent right radiculitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5235-43 (2012); 38 C.F.R. § 4.71a, DCs 5285-95 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased initial ratings for DDD of the lumbosacral spine.  As noted above, he has been awarded a 10 percent initial rating effective from February 4, 1994, to January 11, 2012, and a 20 percent rating thereafter.  Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1 (2012).  

In addition, where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As with any increased rating claim, the Board must contemplate staged ratings, in excess of those already granted, where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Veteran's lumbosacral spine disability is currently rated as 20 percent disabling under DC 5003-5292.  DC 5292 was previously assigned for limitation of motion of the lumbar spine.  Prior to January 11, 2012, he was assigned a 10 percent rating for his low back disability.  He was initially evaluated pursuant to this same code, as in effect prior to September 23, 2002.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2012).  DC 5003, for degenerative arthritis, provides a minimum 10 percent for a major joint affected by limitation of motion due to degenerative arthritis.  A higher rating may be assigned under the schedular criteria for limitation of motion of the affected joint.  

During the pendency of this appeal, the criteria for the rating of spinal disabilities were modified.  Effective September 23, 2002, VA revised the criteria for evaluating IVDS.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5243).  Effective September 25, 2003, VA further revised the criteria for the rating of diseases and injuries of the spine.  See 68 Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-43).  

When a law or regulation changes while an appeal is pending, the version most favorable to the claimant applies, absent legislative intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory or regulatory provisions, however, may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 7104(c); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

In February 2004 and July 2005 supplemental statements of the case, the Veteran was afforded notice of the revised criteria for spinal disabilities.  Additionally, his pending appeal was reconsidered in light of the revised criteria thereafter.  Therefore, no prejudice to him exists in the Board's adjudication of this issue at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (2002).  

The initial revision of the criteria for spinal disorders involved the code for IVDS.  Prior to the regulatory revisions, DC 5293 assigned rating as follows: pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief, a 60 percent rating.  Severe IVDS, with recurring attacks and with intermittent relief, a 40 percent rating.  Moderate IVDS with recurring attacks warranted a 20 percent rating, and slight IVDS warranted a 10 percent rating.

Under the revised regulations effective September 23, 2002, IVDS (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  "Chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so."  

Using the revised criteria, IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent rating.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note 1 (2012).  

The second revision to the diagnostic criteria for spinal disabilities was effective September 26, 2003.  At that time, VA amended its Schedule for Rating Disabilities, 38 C.F.R. Part 4, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and IVDS under DC 5243.  These subsequent changes are noted below.  

Prior to the regulatory changes, limitation of motion of the lumbosacral spine was rated under DC 5292.  Under this code, a 10 percent rating was warranted for slight limitation of motion, a 20 percent rating was assigned for moderate limitation of motion, and a 40 percent rating was assigned for severe limitation of motion was required.  38 C.F.R. § 4.71a, DC 5292 (2002).  A 40 percent rating represented the maximum schedular rating under both DCs 5292 and 5293.  

Subsequent to the regulatory changes, lumbosacral strain, DDD, and other disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10


Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, DC 5242 (2012).  Each of these diagnostic criteria will be considered in turn, as appropriate.  

Considering first the prior criteria for limitation of motion of the lumbosacral spine, the Board has reviewed the evidence of record during the period in question and finds that a higher rating is not warranted under DC 5292.  Indeed, upon VA examination in June 1994, the Veteran had full flexion of the lumbar spine to 90 degrees.  He could hyperextend in the backward direction to 35 degrees.  Lateral flexion was 40 degrees, bilaterally.  Rotation was 35 degrees, bilaterally.  

A subsequent VA examination in April 1998 revealed lumbar flexion to 95 degrees, backward extension was 35 degrees, lateral flexion to 40 degrees bilaterally, and rotation to 35 degrees bilaterally.  Moreover, a private treatment report dated in January 1999 showed full range of motion.  A July 2000 VA examination revealed that the Veteran could forward flex his lumbar spine to 75 degrees.  Extension was to 35 degrees, and lateral bending was to 40 degrees.  

The objective findings noted above demonstrate no more than slight limitation of lumbar motion, and thus do not justify assignment of the next-higher 20 percent rating under DC 5292.  In reaching this conclusion, it is acknowledged that additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination must be considered in evaluating musculoskeletal disabilities.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  Such considerations will be addressed below.  

The Veteran reported low back pain at his June 1994 VA examination.  Objectively, there was pain in the midline of the back, but there was no radiation.  There was also no stiffness and he took no medication.  The examiner noted that lateral flexion was easily accomplished.  X-rays of the lumbosacral spine were within normal limits; the vertebral bodies and disc joint spaces were unremarkable and no abnormalities were identified.  The final impression was of residuals of a back injury (ligamentous strain) with no functional impairment.  

Moreover, on subsequent VA examination in April 1998, it was explicitly noted that there was no functional limitation of range of motion due to pain.  Additional complaints of back pain were noted in a private January 1999 treatment record and in VA clinical reports.  Pain was also objectively noted in range of motion testing conducted at a July 2000 VA examination.  He was able to heel and toe walk without difficulty.  An April 2001 private clinical notation indicated the Veteran continued to play "a great deal of basketball," suggesting little to no additional functional loss due to repetitive use.  On objective evaluation, his range of motion continued to be characterized by his private physician as "good."  

While recognizing the complaints and findings of pain, as detailed above, there is no showing that such pain has resulted in additional functional limitation such as to enable a finding that the Veteran's disability picture most nearly approximates the next-higher 20 percent rating under DC 5292.  

The Board has also considered whether any alternate diagnostic codes serve as a basis for a higher rating.  In this vein, DC 5295, concerning lumbosacral strain, has been considered.  Under DC 5295, as in effect during the period in question, a 10 percent rating applies for lumbosacral strain with characteristic pain on motion.  In order to be entitled to the next-higher 20 percent rating, the evidence must demonstrate muscle spasm on extreme forward bending or loss of lateral spine motion, unilateral, in standing position.  

The evidence of record, including the June 1994 and April 1998 VA examination reports, during the period in question fails to reveal muscle spasm or loss of lateral spine motion of the Veteran's lumbosacral spine.  Muscle strain was noted in July 2002, and muscle relaxants were prescribed, but there was no mention of spasms.  Moreover, the April 1998 VA examination indicated that he had normal curvature of the spine, and he was essentially without functional impairment, including muscle spasm or loss of lateral spine motion, on VA examination in June 1994.  As the criteria for a 20 percent rating have not been demonstrated, a higher rating is not warranted under DC 5295. 

As the competent evidence indicates DDD, the Board will also consider whether a higher rating is warranted under DC 5293, addressing IVDS.  Under that code, as in effect during the period in question, a 10 percent rating applies for mild IVDS.  To be entitled to the next-higher 20 percent rating, the evidence must demonstrate moderate IVDS with recurring attacks.  

In the present case, the evidence does not reveal neurologic symptoms such as to enable a higher rating under DC 5293 during the period in question.  Indeed, upon VA examination in June 1994, straight leg raising was normal to 60 degrees, bilaterally.  Ankle jerks were brisk and equal at 3+.  Moreover, there was no neurologic deficit in the lower extremities upon subsequent VA examination in April 1998.  

Neurologic examination was also normal according to a private January 1999 treatment report.  Straight leg raising tests were also negative at that time.  Furthermore, the straight leg test and Lasegue's test were both negative upon VA examination in July 2000.  Sensory evaluation of the lower extremities did not reveal hypalgesia or hypesthesia.  A private treatment record dated in July 2002 indicated that there was no neuralgic deficit in the lower extremities.  Straight leg testing was normal at that time. 

There are no other relevant code sections for consideration during the period in question.  Indeed, as there is no showing of vertebral fracture, DC 5285 does not apply.  Similarly, as there is no showing of lumbar ankylosis or the functional equivalent thereof, DCs 5286 and 5289 are inapplicable.  

Effective September 23, 2002, the diagnostic criteria for IVDS under DC 5293 underwent revision, as noted and discussed above.  The evidence for the time period in question does not establish incapacitating episodes, as defined by Note 1 to DC 5293, having a total duration of at least 2 weeks but less than 4 weeks during a previous 12-month period.  As such, the revised version of DC 5293, as in effect from September 23, 2002 through September 25, 2003, cannot serve as a basis for an increased rating on the basis of incapacitating episodes.  

Under the revised version of DC 5293, as in effect from September 23, 2002, through September 25, 2003, the Board must also consider whether separate evaluations for chronic orthopedic and neurologic manifestations of the service-connected back disability, when combined under 38 C.F.R. § 4.25 with evaluations for all other disabilities, results in a higher combined rating.  

The Board will first analyze the chronic orthopedic manifestations of the Veteran's low back disability.  As noted above, one relevant diagnostic code for consideration in this regard is DC 5292, concerning limitation of motion of the lumbar spine.  The evidence during the period in question does not contain specific range of motion findings.  

Under these circumstances, the Board determines that the earlier range of motion results, as detailed previously, continue to be representative of the Veteran's disability picture during the period in question.  For the reasons already discussed, such evidence demonstrates no more than slight limitation of motion consistent with a 10 percent rating under DC 5292, even when considering additional limitation of function.  

Moreover, as already explained, there is no basis for a higher rating for lumbosacral strain under DC 5295.  Based on the foregoing, it is determined that the Veteran is entitled to a 10 percent rating for the orthopedic manifestations of his low back disability.  

The Board will now determine an appropriate rating for the Veteran's neurological manifestations of his service-connected low back disability.  In the present case, his neurological complaints relate to the lower extremities.  Thus, DCs 8522-8530 are potentially applicable.  

The evidence during the period in question does not contain neurologic findings specific to this time period.  Under these circumstances, the Board determines that the earlier neurologic evidence, as detailed previously, continue to be representative of the Veteran's disability picture during the period in question.  As previously noted, such neurologic findings were essentially normal.  Accordingly, there is no basis for an award of a separate rating for the neurologic manifestations of a low back disability.  

Based on the above, assignment of a separate rating for neurologic manifestations of a low back disability is not justified.  Therefore, the Veteran's single 10 percent rating assignment remains in effect throughout the period in question.  For the reasons already discussed, a rating in excess of that amount is not warranted.  

Finally, the Board must consider entitlement to an increased rating effective September 26, 2003, the date of the most recent change to the schedular criteria for spinal disabilities.  Both the prior and revised schedular criteria are potentially applicable to the Veteran's lumbosacral disability.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  These regulatory changes have already been discussed above.  Additionally, the rating criteria for IVDS based on incapacitating episodes remain the same as those effective September 23, 2002, as outlined above.  

Considering first the prior diagnostic criteria for spinal disabilities, the Board does not find a rating in excess of 10 percent prior to January 11, 2012, or in excess of 20 percent thereafter, is warranted.  The Board finds that the evidence demonstrates no more than mild limitation of motion of the lumbosacral spine, and thus a rating in excess of 10 percent is not warranted under DC 5292.  Additionally, effective January 11, 2012, the evidence showed no more than moderate limitation of motion of the lumbosacral spine.  

On private examination in April 2003, his range of motion of the lumbosacral spine was described his private physician as full, with pain noted at the limits of flexion and extension.  Straight leg raising was negative, and no neurological deficits were observed on objective evaluation.  

On subsequent private examination in February 2004, however, the Veteran reported worsening of his low back symptomatology in the past several weeks.  Radiation of his pain into his left lower extremity was reported.  On objective evaluation, he had limitation of motion, not further described, along with pain on straight leg raising.  He was, however, again without neurological deficits in the lower extremities.  A February 2004 private MRI scan of the lumbosacral spine confirmed multi-level DDD of the lumbosacral spine.  He was prescribed physical therapy by his physician, and by April 2004, he had made significant improvement, according to the clinical notations.  

Furthermore, VA examination in June 2005 revealed forward flexion of the lumbar spine to 70 degrees.  He had extension to 25 degrees, lateral flexion to 30 degrees left and right, and rotation to 25 degrees left and right.  Thus, his combined range of motion of the thoracolumbar spine exceeded 120 degrees, and overall limitation of motion of the lumbosacral spine was no more than slight.  Pain was noted with motion.  

Moreover, clinical records dated from 2005 to 2007 reflect use of a back brace and show that the Veteran received epidural injections to manage his back pain.  It was, however, noted at the June 2005 VA examination that the Veteran's range of motion was unchanged on repetition, though the examiner commented that some reduction in function was likely over a longer period, or upon flare-up.  

On private examination in December 2010, the Veteran was noted to be experiencing worsening low back pain, and some restriction of his range of motion was not; however, specific ranges of motion were not provided.  Muscle spasm was also noted on the right of the lumbosacral spine.  Straight leg raising tests were negative, and no neurological deficit in the lower extremities was observed.  

In the most recent January 2012 VA examination, he had forward flexion to 60 degrees, with pain at 40 degrees, and extension to 10 degrees, with pain at 5 degrees.  Lateral flexion was to 20 degrees bilaterally, with pain at 20 degrees, and lateral rotation was to 30 degrees bilaterally, with pain at 30 degrees.  No additional limitation of motion was reported with repetitive motion.  Additionally, no muscle spasm was observed involving the lumbosacral spine.  

Thus, at worst, the evidence shows that his lumbosacral spine motion includes forward flexion to no worse than 70 degrees, and extension to no worse than 25 degrees prior to his January 2012 VA examination, suggestive of no more than mild limitation of motion.  These findings do not represent moderate limitation of motion, nor were they described by any examiner as such.  Indeed, no medical professional has characterized loss of lumbosacral spine motion as more than mild.  After January 11, 2012, the effective date of the award of a 20 percent rating, the clinical findings represent no more than moderate limitation of motion.  

With respect to DC 5295, the Board likewise finds that the evidence of record is consistently absent for objective evidence of more than mild lumbosacral strain symptoms.  Again, there is no evidence of muscle spasm on extreme forward bending or loss of lateral spine motion in the standing position.  Thus, the Veteran is not be entitled to an increased rating under DC 5295 prior to January 11, 2012.  

As the evidence after that date does not reflect listing of the whole spine to one side, marked limitation of forward flexion in the standing position, abnormality mobility on forced motion, or other signs and symptoms indicative of severe lumbosacral strain, a rating in excess of 20 percent is also not warranted.  

Although the criteria for a rating in excess of 10 percent have not been met, the Board has considered whether an additional 10 percent for demonstrable deformity of a vertebral body is warranted, pursuant to 38 C.F.R. § 4.71a, DC 5285.  As already noted above, however, repeated medical examinations are negative for a demonstrable deformity of a vertebral body.  The Board finds that these medical findings are persuasive and assigns them great probative weight.  Therefore, the Board finds that an additional 10 percent rating for demonstrable deformity of a vertebral body is not warranted. 

The Board has also considered the rating criteria for evaluating IVDS.  The Veteran has not displayed moderate IVDS with recurring attacks, as would warrant a 20 percent rating under the criteria in effect prior to September 23, 2002.  Although he has given subjective reports of constant back pain with radiation of his pain into the lower extremities, the objective medical findings are not indicative of more than mild IVDS with recurring attacks.  

There is no evidence of weakness, muscle atrophy or other neurological findings suggestive of a moderate or severe disability.  Various neurological examinations in clinical settings have been consistently normal, with no objective indication of loss of sensation or reflexes.  Indeed, upon VA examination in June 2005, there was no neuritic-type pain, numbness, or paraesthesia.  In addition, there was no foot drop or weakness, and deep tendon reflexes were brisk and equal at the knees and ankles.  Straight leg test was negative on both sides.  

The Veteran has also not report other neurological signs or symptoms, such as bowel or bladder involvement.  Based on the objective evidence of record, therefore, the Board finds that the criteria for a rating in excess of 10 percent for IVDS have not been met prior to January 11, 2012.  Additionally, the evidence does not support a rating in excess of 20 percent effective January 11, 2012, as severe IVDS, with recurring attacks and only intermittent relief has not been demonstrated under DC 5293.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, and the Court's DeLuca holding.  The Veteran has argued that a higher rating is warranted under these provisions, in light of his complaints of constant pain and the need to limit his activities due to his low back disability and that such disability is aggravated by prolonged standing, walking, sitting, etc.  

The Board has considered these factors, but notes that the objective evidence of record shows few objective findings such as weakness, muscle atrophy, or other evidence of disuse.  For example, the Veteran has consistently been described as able to move freely, with a normal gait.  On his most recent VA examination, in January 2012, he was again without additional limitation of motion resulting from pain, weakened movement, muscle atrophy, excess fatigability, or incoordination.  Moreover, repeated examinations have shown little or no atrophy or muscle weakness, and no other objective evidence of excess fatigability, disuse, or significant functional loss.  

38 C.F.R. § 4.59 further provides that symptoms such as muscle spasms will aid in identifying painful motion.  In the present case, the various VA and private examinations were either negative for spasm of the musculature of the lumbosacral spine, or reported such spasm as mild.  Based on the foregoing, the Board finds that the Veteran's low back symptomatology is adequately compensated by the currently-assigned 10 percent rating prior to January 12, 2012, and 20 percent thereafter.  The Board finds no basis for the assignment of a rating in excess of 10 percent prior to that date, or in excess of 20 percent thereafter, under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 202.  

Considering next the regulations revised effective September 23, 2002, IVDS is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating. 

Applying the amended criteria to the facts in this case, the Board finds that the amended criteria for a rating in excess of 10 percent, or in excess of 20 percent effective January 11, 2012, for a low back disability have not been met.  

As delineated in detail above, repeated examinations over the course of the longstanding appeal have consistently shown that the Veteran's low back disability is not manifested by forward flexion of the thoracolumbar spine 60 degrees or less or combined range of motion of the entire thoracolumbar spine less than 170 degrees prior to January 12, 2012, or forward flexion of 30 degrees or less thereafter.  Most recently, the evidence showed forward flexion to 60 degrees and a combined range of motion of 150 degrees on VA examination in January 2012.  

The Board notes that the Veteran has reported pain at the extremes of forward flexion.  Nevertheless, he has retained the ability to flex to greater than 60 degrees, even after repetitive motions.  Even with his reported pain beginning at 40 degrees, according to the January 2012 VA examination report, this finding still represents forward flexion in excess of 30 degrees, indicating a rating greater than 20 percent after January 11, 2012, is not warranted.  

Finally, he has not demonstrated muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, the Board does not find a 20 percent or higher rating is warranted.  

Based on the foregoing, a rating in excess of 10 percent under the revised criteria for evaluating disabilities of the spine is not warranted prior to January 11, 2012, or in excess of 20 percent thereafter.  In that regard, the Board has considered whether a separate compensable rating is warranted for any associated, objective neurologic abnormalities, such as bowel or bladder impairment.  Again, however, although the Veteran reports radiating pain in the lower extremities, objective neurological examinations have been consistently normal.  He has consistently demonstrated good strength and sensory perception of the lower extremities, and has not bowel or bladder incontinence.  

On the most recent January 2012 VA examination report, his strength remained 5/5 in both lower extremities, reflexes were 2+ at the knees and ankles bilaterally, and sensory perception was within normal limits.  Simply stated, no significant associated objective neurological abnormalities have been identified.  Finally, in a February 2013 rating decision, the Veteran was granted a separate compensable rating of 10 percent for radiculopathy of the left lower extremity, effective from January 11, 2012.  The Board therefore finds that additional separate compensable ratings based on neurological impairment are not warranted.  

Next, with respect to the amended criteria for rating IVDS, the Board finds that a rating in excess of 10 percent is not warranted prior to January 11, 2012, or in excess of 20 percent thereafter.  As discussed above, the objective evidence of record does not show incapacitating episodes of IVDS with a duration of at least two weeks during the past 12 months so as to warrant the next higher rating of 20 percent under the current rating criteria, or a 40 percent rating effective January 11, 2012.  

As noted, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  In this case, the Veteran has alleged significant loss of work secondary to his back pain.  Although he receives pain medication from VA for his back symptomatology, the record contains no indication that he has ever been prescribed bed rest by a physician for his disability.  

VA was able to obtain a 2005 leave year record for the Veteran from his employer which indicates he missed significant time from work; however, the reasons for his absences are not indicated.  In view of the foregoing, the Board finds that the amended criteria for a rating in excess of 10 percent prior to January 11, 2012, or in excess of 20 percent thereafter for IVDS have not been met.  

The Board has also considered whether a staged rating in excess of that already awarded is warranted at any time during the lengthy pendency of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that the Veteran has displayed a level of disability consistent with his 10 percent rating prior to January 11, 2012, and a 20 percent rating thereafter during the length of this appeal, and further staged ratings are not warranted at the present time.  

The Board has also considered the Veteran's statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render medical opinions regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

With respect to the claim, the Board has applied Mittleider v. West, 11 Vet. App. 181 (1998) and has attributed all the Veteran's symptoms to his service-connected disability.  With that in mind, consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2010); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  As an initial point, the ratings the Veteran has been assigned are made in consideration of how his DDD of the lumbosacral spine and related symptoms impact his social and occupational functioning.  In so doing, the Board has considered all of the Veteran's low back symptoms, and finds the schedular rating criteria reasonably describe his disability level and symptoms.  Specifically, the schedular criteria account for his reported pain, limitation of motion, and reported radiculopathy.  

The Board is cognizant of the Veteran's contentions that his low back disability has resulted in considerable time missed from work and other occupational impairment.  The Board contacted his employer to obtain occupational leave records.  In a December 2011, his employer stated they were only able to supply his 2005 leave record.  The Board has also reviewed other evidence of record regarding his low back disability and its effect on his occupational functioning.  

For example, a March 2005 clinical notation from his private physician indicated that the Veteran's job involved significant "walking, bending, stooping, and lifting."  Based on these job requirements, the private physician recommended the Veteran temporarily discontinue such work once he began receiving epidural steroid injections for the lumbosacral spine.  The physician further stated that, long-term, the Veteran "may need to consider less rigorous employment."  That physician, or any other medical provider of record, has not suggested, however, that all forms of employment were prohibited by the Veteran's DDD of the lumbosacral spine.  As such, referral for consideration of an extraschedular rating is not warranted. 

In conclusion, the Board finds that the criteria for a rating in excess of 10 percent prior to January 11, 2012, and in excess of 20 percent thereafter for DDD with minimal disc bulge at L5-S1, with intermittent right radiculitis have not been met.  Where, as here, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the present case, the Veteran's increased rating claim arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's private and VA treatment records, and he was afforded VA examinations on several occasions, most recently in January 2012.  This VA examination contains adequate clinical findings, rendered in light of the Veteran's entire medical history, and fulfills VA's duty to properly development the evidentiary record.  VA also obtained other records indicated by the Veteran, including his employment records from OPM.  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim / claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).







	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 10 percent for DDD with minimal bulge, L2-S1, and intermittent right radiculitis, prior to January 11, 2012, is denied.  

A rating in excess of 20 percent for DDD with minimal bulge, L2-S1, and intermittent right radiculitis, since January 11, 2012, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


